Dismissed and Memorandum Opinion filed June 21, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00413-CV

                  JOE AND ABE ENTERPRISES, LLC, Appellant

                                           V.

                           ENCORE BANK, N.A., Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-63471


                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed January 11, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On May 18, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2